PER CURIAM:
El día 5 de julio de 1974 se otorgó escritura de protocolización del testamento ológrafo de la finada doña Carmen E. de Choudens Sierra ante el notario Carmelo Avila Medina. El 14 de abril de 1975, y ante el mismo notario, se otorgó escritura protocolizando el testamento de la finada doña Esperanza Pallarés de Rocafort. No fue hasta el 23 de mayo de 1975, con más de 10 meses y 1 mes de retraso respectiva-mente, que el notario hizo al Secretario del Tribunal Supremo las certificaciones que, según la ley, debió haber hecho dentro de un plazo de 24 horas.
Al hacer las correspondientes certificaciones, el notario no ofrece otra excusa por la tardanza que la de su propia negligencia.
En nuestra resolución del 21 de enero de 1972, motivada también por una certificación tardía sobre escritura de testa-mento abierto, advertimos al notario contra ulteriores inob-*12servancias de sus obligaciones como notario. No podemos con-donar el comportamiento del notario Avila Medina, que revela una actitud despreocupada respecto a sus obligaciones como notario, por lo que le imponemos una multa de $500.00 que deberá pagar dentro de 20 días del recibo de la presente, aper-cibiéndole del cumplimiento estricto ulterior de la Ley Notarial.